DETAILED ACTION

Status of Claims


Claims 1-4, 6, 8-14, 16-17, 19-20 & 23-26 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 12/30/20.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered.
 
	
Response to Arguments


Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant: Claims 1-4, 6, 8-14, 16-17, 19-20, and 23-26 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims have been amended to overcome the rejection. The Applicant respectfully requests that the rejection of claims 1-4, 6, 8-14, 16-17, 19-20, and 23-26 under 35 U.S.C. § 101 be withdrawn.

Examiner:  The argument is unpersuasive.  The applicant has not indicated the practical application nor cited specification support for how there is a technical solution to a technical problem.  Applicant should identify paragraphs in the specification which allude to both, while mapping said paragraphs to the specific claim limitations which indicate the claimed practical application.  Applicant did begin to discuss an improvement to security as the practical application but should expand on this.  The Examiner has two further suggestions which will advance the argument with respect to improving security:  1) the data requester’s ‘current’ geographical location from a second mobile terminal should be narrowed to at least the respective city location per the specification [0033] “for example, a location of a city in which the terminal of the data requester is currently located is Shenzhen” and 2) the requester’s location in conjunction with the IP address (changing “or” to “and”) would strengthen the requester’s identity verification to the data provider (actual user).  As Examiner pointed out in the previous action “optionality between the IP address OR geolocation of the mobile terminal does not guarantee an improvement to the security as the accuracy of either data point may be flawed”, however this may change with the requirement of both.  Examiner also suggests 3) the incorporation of the API discussed in 0032 and 0059 of the spec (First API with respect to requests and a second API with respect to transactions – also see Claims 19 & 20).  Applicant is also suggested to 4) remove the following algorithms to only limit to machine learning algorithms from the independent claims: “wherein the data mining analysis is performed using data mining algorithms comprising .  Lastly, Examiner suggests to 5) perform the identity authentication of the data provider according to the communication identifier via the communication service and the server. 

The Applicant is welcome to reach out to the Examiner by telephone to advance the discussion.   



Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form:

Claims  1:
The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments: ““sending…a permission management request by the data provider…in response to receiving the notification message” (emphasis in bold).

It would be more consistent with the specification [0045-0046] and Claim 14 to incorporate (roll-up) claim 24.  

It would be more consistent with the specification [0032] to refer to the ‘transceiver’ as the ‘server’.  
It would be more consistent with Claim 8 to incorporate the following: “wherein the access permission setting parameters define access permissions associated with the user characteristic information of the digital human”.

Claim 8: 

The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments: ““sending…a permission management request by the data provider…in response to receiving the notification message” (emphasis in bold).

It would be more consistent with the specification [0045-0046] and Claim 14 to incorporate (roll-up) claim 26.  

It would be more consistent with the other amendments in the independent claims to indicate that after the message is pushed to the second mobile terminal, that the data provider via the second mobile terminal provides a response “sending the request” back to the “server” (similar to claims 1 & 14).  

Claim 14:

The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments: “sending…a permission management request by the data provider”

It would be more consistent with Claim 8 to incorporate the following: “wherein the access permission setting parameters define access permissions associated with the user characteristic information of the digital human” prior to “wherein the permission management request comprises a request to perform”.  Ensure every mention of the phrase “access permission” thereafter refers to “the access permission”.


No Prior Art rejection

Claims 1-4, 6, 8-14, 16-17, 19-20 & 23-26 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Intelius (NPL) provides a platform which allows a user to perform queries on individuals to access public records pertaining to that individual. TrueRep is one of their additional services which helps a user control the privacy of their online reputation.

Roundtree (US 20140344953) provides systems and methods for lending that match borrowers with potential lenders. Social media is utilized to disseminate information about lending opportunities to members of a borrower's social network or lender's social network.

Sullivan (US 20110071997) provides a system and method for an online, peer-to-peer lending platform for microfinance where individual and personal lenders across the world can uniquely loan to specific micro-enterprises in many countries and geographic areas in a highly personal and effective manner. 

Bicer (US 20150032578) provides a system for the authentication of users utilizing a mobile device through such means as a push text message which the user can respond to.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-14 & 16-17, 19-20 & 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 8 & 14.  Claim 1 recites the limitations of (additional elements are indicated in bold and to be parsed to expose the abstract idea): 


a memory comprising instructions; a transceiver; and a processor coupled to the memory and the transceiver, wherein the processor is configured to execute the instructions, which cause the processor to be configured to: acquire a data source, wherein the data source is user data of an actual user; extract a digital human according to the data source, wherein the digital human comprises user characteristic information acquired from the user data of the actual user, wherein the digital human is configured to describe, in a digital world environment, a user characteristic of the actual user in a physical world, wherein a user characteristic identifier of a plurality of user characteristic identifiers is obtained by classifying categories of the user characteristic information included in the digital human, and wherein the user characteristic identifier comprises a communication identifier related to a communication service used by the actual user; store the data source and the digital human in the memory; push, via the transceiver to a first mobile terminal of a data provider according to the communication identifier, a notification message instructing the data provider to perform setting of a permission management parameter on the user characteristic information of the actual user, wherein the data provider is the actual user; send, via the first mobile terminal to the transceiver, a permission management request comprising access permission setting parameters upon receiving the notification message; perform identity authentication on the data provider according to the communication identifier of the data provider; 550858-v1/4576-571002Atty. Docket: 4576-57100 (84108931US04) set, according to the access permission setting parameters, access permission for the user characteristic information for the digital human corresponding to the communication identifier of the data provider; receive, via the transceiver, a query request from a second mobile terminal of a data requester, wherein the query request comprises a query condition and the user characteristic identifier of the digital human, wherein the query condition comprises a retrieval keyword and context environment information of the second mobile terminal of the data requester, and wherein the context environment information comprises a current geographical location at which the second mobile terminal of the data requester is currently located or information of an internet protocol (IP) address of the second mobile terminal of the data requester; determine at least two digital humans that correspond to the query condition; perform data mining analysis on the user characteristic information, corresponding to the user characteristic identifier, in the at least two digital humans to obtain common user characteristic information, wherein the data mining analysis is performed using data mining algorithms comprising a classification algorithm, a clustering algorithm, a regression algorithm, a reinforcement learning algorithm, a transfer learning algorithm, a depth learning algorithm, or an active learning algorithm; obtain a query result according to the access permission setting parameters of the user characteristic information comprised in the common user 550858-vl/4576-571003Atty. Docket: 4576-57100 (84108931US04) characteristic information; send the query result to the second mobile terminal of the data requester when the second mobile terminal of the data requester can access the user characteristic information of the digital human, wherein the query result comprises a quantity of the common user characteristic information; receive, via the transceiver, a purchase request received from the second mobile terminal of the data requester according to the query result, wherein the purchase request is configured to instruct to purchase the user characteristic information of the digital human corresponding to the query result; and complete a transaction according to the purchase request so as to permit the second mobile terminal of the data requester to access user characteristic information of the actual user according to the access permission defined by the actual user.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction or fundamental economic practice) of purchasing/acquiring user data based on a query.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction or fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, Claim 1 recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The memory, processor, transceiver, IP address, learning algorithms and mobile terminals (& it’s current location) in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8 & 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus Claims 1, 8 & 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 19 & 20 – API – which is a computer tool used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 	
	
Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Jain (US 20060248021) provides a system that uses public records to help in the detection and prevention of fraud as well as to verify a consumer. 
Jones (US 20150019566) provides a method and system for qualifying keyword(s) or phrase(s) to formulate a query for submitting a search request. The qualification of the keyword( s) or phrase (s) may be used to identify and select providers, resources, advertisements, and/or results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULMAJEED AZIZ/Examiner, Art Unit 3695